 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHELLE ALICIA S.,1            ) Case No. EDCV 17-2114-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13               v.                  ) AFFIRMING COMMISSIONER
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   denying her application for supplemental security income benefits
21   (“SSI”).   The parties consented to the jurisdiction of the
22   undersigned under 28 U.S.C. § 636(c).     The matter is before the
23   Court on the parties’ Joint Stipulation, filed October 5, 2018,
24   which the Court has taken under submission without oral argument.
25
26        1
            Plaintiff’s name is partially redacted in compliance with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                        1
 1   For the reasons stated below, the Commissioner’s decision is
 2   affirmed.
 3   II.   BACKGROUND
 4         Plaintiff was born in 1962.       (Administrative Record (“AR”)
 5   38, 174.)    She completed 12th grade (AR 38, 202) and some college
 6   (AR 202, 325).     She last worked as a “caregiver or caretaker,”
 7   from 2007 to 2009.     (AR 38; see also AR 239.)2
 8         On May 16, 2014, Plaintiff applied for SSI, alleging that
 9   she had been unable to work since May 9, 2009,3 because of “bad
10   knees,” “left shoulder . . . lump,” “scarred lungs, can’t breath
11   [sic] good,” “depression,” “anxiety,” “paranoia,” and “PTSD.”
12   (AR 70; see also AR 174-82.)     After her application was denied
13   initially (AR 70-85) and on reconsideration (AR 86-103), she
14   requested a hearing before an Administrative Law Judge (AR 122).
15   A hearing was held on July 12, 2016, at which she was represented
16   by counsel and testified.     (AR 36-69.)    A vocational expert also
17   testified.   (AR 62-67.)
18         In a written decision issued September 21, 2016, the ALJ
19   found Plaintiff not disabled since May 16, 2014.       (See AR 25; see
20   also generally AR 16-26.)     Plaintiff requested review from the
21
           2
22          The ALJ found that Plaintiff had worked briefly in 2014
     and 2015 but that that work did not qualify as substantial
23   gainful activity. (AR 18.)
24         3
            At the hearing, Plaintiff’s attorney amended the onset
     date to the date on “which she applied.” (AR 36; see also AR 35-
25   36.) The attorney referred to that date as June 9, 2014 (AR 36),
26   which is the date listed on the SSI application summary (AR 174).
     But the ALJ used the May 16 date during the hearing without
27   objection (AR 35) and reiterated in his decision that the onset
     date was “amended . . . to May 16, 2014” (AR 16; see also, e.g.,
28   AR 70, 85). The Court uses the earlier date.

                                         2
 1   Appeals Council (171-73), which denied it on September 25, 2017
 2   (AR 1-4).   This action followed.
 3   III. STANDARD OF REVIEW
 4         Under 42 U.S.C. § 405(g), a district court may review the
 5   Commissioner’s decision to deny benefits.      The ALJ’s findings and
 6   decision should be upheld if they are free of legal error and
 7   supported by substantial evidence based on the record as a whole.
 8   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 9   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).      Substantial evidence
10   means such evidence as a reasonable person might accept as
11   adequate to support a conclusion.       Richardson, 402 U.S. at 401;
12   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).      It
13   is more than a scintilla but less than a preponderance.
14   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
15   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).      To determine whether
16   substantial evidence supports a finding, the reviewing court
17   “must review the administrative record as a whole, weighing both
18   the evidence that supports and the evidence that detracts from
19   the Commissioner’s conclusion.”     Reddick v. Chater, 157 F.3d 715,
20   720 (9th Cir. 1998).   “If the evidence can reasonably support
21   either affirming or reversing,” the reviewing court “may not
22   substitute its judgment” for the Commissioner’s.      Id. at 720-21.
23   IV.   THE EVALUATION OF DISABILITY
24         People are “disabled” for purposes of receiving Social
25   Security benefits if they are unable to engage in any substantial
26   gainful activity owing to a physical or mental impairment that is
27   expected to result in death or has lasted, or is expected to
28   last, for a continuous period of at least 12 months.      42 U.S.C.

                                         3
 1   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
 2   1992).
 3        A.   The Five-Step Evaluation Process
 4        The ALJ follows a five-step sequential evaluation process to
 5   assess whether a claimant is disabled.       20 C.F.R.
 6   § 416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
 7   1995) (as amended Apr. 9, 1996).       In the first step, the
 8   Commissioner must determine whether the claimant is currently
 9   engaged in substantial gainful activity; if so, the claimant is
10   not disabled and the claim must be denied.       § 416.920(a)(4)(i).
11        If the claimant is not engaged in substantial gainful
12   activity, the second step requires the Commissioner to determine
13   whether the claimant has a “severe” impairment or combination of
14   impairments significantly limiting her ability to do basic work
15   activities; if not, the claimant is not disabled and her claim
16   must be denied.   § 416.920(a)(4)(ii).
17        If the claimant has a “severe” impairment or combination of
18   impairments, the third step requires the Commissioner to
19   determine whether the impairment or combination of impairments
20   meets or equals an impairment in the Listing of Impairments set
21   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
22   disability is conclusively presumed.       § 416.920(a)(4)(iii).
23        If the claimant’s impairment or combination of impairments
24   does not meet or equal an impairment in the Listing, the fourth
25   step requires the Commissioner to determine whether the claimant
26
27
28

                                        4
 1   has sufficient residual functional capacity (“RFC”)4 to perform
 2   her past work; if so, she is not disabled and the claim must be
 3   denied.      § 416.920(a)(4)(iv).   The claimant has the burden of
 4   proving she is unable to perform past relevant work.       Drouin, 966
 5   F.2d at 1257.     If the claimant meets that burden, a prima facie
 6   case of disability is established.       Id.
 7           If that happens or if the claimant has no past relevant
 8   work, the Commissioner then bears the burden of establishing that
 9   the claimant is not disabled because she can perform other
10   substantial gainful work available in the national economy.
11   § 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.       That determination
12   comprises the fifth and final step in the sequential analysis.
13   § 416.920(a)(4)(v); Lester, 81 F.3d at 828 n.5; Drouin, 966 F.2d
14   at 1257.
15           B.    The ALJ’s Application of the Five-Step Process
16        At step one, the ALJ found that Plaintiff had not engaged in
17   substantial gainful activity since the application date, May 16,
18   2014.     (AR 18.)   At step two, he determined that she had severe
19   impairments of “arthralgias;5 chronic obstructive pulmonary
20   disease (COPD); and bipolar affective disorder.”      (Id.)    He found
21
          4
22          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 416.945; see also Cooper v.
23   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
     Commissioner assesses the claimant’s RFC between steps three and
24   four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
     (citing § 416.920(a)(4)).
25
          5
26          Arthralgia refers to any type of joint pain. See
     Arthritis vs. Arthralgia, healthline, https://www.healthline.com/
27   health/rheumatoid-arthritis/arthralgia#distinctions (last updated
     Dec. 1, 2016). It is not necessarily linked to arthritis, though
28   it can be. (Id.)

                                          5
 1   other ailments mentioned in the record “nonsevere,” including
 2   “obesity,” “benign . . . lipoma,” and “history of polysubstance
 3   dependence.”   (AR 19.)
 4        At step three, he determined that Plaintiff’s impairments
 5   did not meet or equal a listing.       (AR 19-21.)   At step four, he
 6   found that she had the RFC to perform “light work”
 7        except: can lift and carry 20 pounds occasionally and 10
 8        pounds frequently; can stand and walk for 6 hours in an
 9        8-hour workday; can sit for 6 hours in an 8-hour workday;
10        can perform occasional kneeling, jumping, and walking on
11        uneven terrain; should avoid even moderate exposure to
12        fumes, odors, dusts, gases, and poor ventilation; is
13        limited to work involving simple repetitive tasks; and no
14        more than occasional contact with co-workers, and no
15        contact with the general public.
16   (AR 21.)   She had no past relevant work.      (AR 24.)   At step five,
17   he concluded that given her age, education, work experience, and
18   RFC, and “[b]ased on the testimony of the vocational expert” (AR
19   25), she could perform at least one representative job in the
20   national economy: “Assembler of small products,” DOT 706.684-022,
21   1991 WL 679050 (Jan. 1, 2016), “an unskilled position . . .
22   performed at a light exertional level” (AR 25).       Accordingly, he
23   found Plaintiff not disabled.   (AR 25-26.)
24
25
26
27
28

                                        6
 1   V.   DISCUSSION6
 2        Plaintiff argues that the ALJ (1) “failed to properly
 3   evaluate [her] mental illness” (J. Stip. at 9), (2) “failed to
 4   give great weight to treating [p]sychiatrist Dr. Kurera” (id. at
 5   12),7 (3) improperly assessed her RFC (see id. at 11, 19-21), (4)
 6   “did not address the [c]ombination of her impairments” (id. at
 7   21), and (5) “did not meet [the Commissioner’s] burden of [p]roof
 8   at [s]tep [five]” (id. at 23).8   As discussed below, remand is
 9
          6
10          In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
     Court recently held that ALJs of the Securities and Exchange
11   Commission are “Officers of the United States” and thus subject
     to the Appointments Clause. To the extent Lucia applies to
12   Social Security ALJs, Plaintiff has forfeited the issue by
13   failing to raise it during her administrative proceedings. (See
     AR 36-69, 171-72); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.
14   1999) (as amended) (plaintiff forfeits issues not raised before
     ALJ or Appeals Council); see also generally Kabani & Co. v. SEC,
15   733 F. App’x 918, 919 (9th Cir. 2018) (rejecting Lucia challenge
     because plaintiff did not raise it during administrative
16   proceedings); Davidson v. Comm’r of Soc. Sec., No. 2:16-cv-00102,
17   2018 WL 4680327 (M.D. Tenn. Sept. 28, 2018) (same).
          7
18           The Court extrapolates this argument into a separate
     issue, although Plaintiff does not present it that way.
19
          8
            Because the ALJ’s decision is affirmed, the Court does not
20   address Plaintiff’s additional argument that it should apply the
     credit-as-true doctrine and award her benefits. (See J. Stip. at
21   26, 29.) And as the Commissioner notes, though Plaintiff might
22   have “intend[ed] to argue that the ALJ erred somehow in his
     credibility analysis,” she does not “present any actual argument
23   concerning” his analysis, “identify any errors,” or “include even
     one citation to the record.” (Id. at 27.) Thus, no such
24   argument has been properly presented. See Carmickle v. Comm’r,
     Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008)
25   (declining to address challenge to ALJ’s finding when claimant
26   “failed to argue th[e] issue with any specificity”); see also
     Nazarian v. Berryhill, No. CV 17–1114 JC, 2018 WL 2938581, at *3
27   (C.D. Cal. June 7, 2018) (collecting cases). Further, most of
     Plaintiff’s claims were not presented during her administrative
28                                                      (continued...)

                                       7
 1   not warranted on any of these grounds.
 2        A.    The ALJ Properly Evaluated Plaintiff’s Mental Illness
 3        Plaintiff claims that the ALJ failed to (1) “properly
 4   evaluate [her] mental illness” in accordance with the “special
 5   techniques” outlined in § 416.920a, (2) develop the record as to
 6   her psychiatric treatment in prison and after her release, and
 7   (3) consider the effect of her mental impairment on her RFC.
 8   (See J. Stip. at 9-12.)   As set forth below, the ALJ did not err.
 9              1.   Applicable law
10        An ALJ must apply a five-step evaluation process to
11   determine whether a claimant qualifies as disabled.   See Garrison
12   v. Colvin, 759 F.3d 995, 1010-11 (9th Cir. 2014).   When
13   evaluating an alleged mental impairment, an ALJ must follow a
14   “special psychiatric review technique” during steps two and
15   three.    Keyser v. Comm’r of Soc. Sec. Admin., 648 F.3d 721, 725
16   (9th Cir. 2011) (citing § 404.1520a).    The special technique for
17   evaluating alleged mental impairments in SSI claims is codified
18   in
19
20
21
          8
22          (...continued)
     proceedings. (See generally AR 32-69 (hearing transcript), 171-
23   72 (request for Appeals Council review, making vague claims about
     “more test[]s,” upcoming shoulder surgery, and ongoing issues
24   related to COPD).) Normally, such claims would be forfeited.
     See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (as
25   amended). But because Defendant largely has not challenged her
26   claims on that basis (see generally J. Stip. at 13-17, 20, 22,
     24-25 (challenging as forfeited only argument that ALJ failed to
27   fully develop record)), the Court proceeds to consider them. See
     Dexter v. Colvin, 731 F.3d 977, 979 n.3 (9th Cir. 2013); Saari v.
28   Berryhill, 745 F. App’x 775, 776 (9th Cir. 2018).

                                       8
 1   § 416.920a.9   First, an ALJ must determine whether the claimant
 2   has a medically determinable mental impairment.    § 416.920a(b).
 3   Next, he must “rate the degree of functional limitation resulting
 4   from the impairment(s)” in “four broad functional areas”:
 5   “[a]ctivities of daily living; social functioning; concentration,
 6   persistence, or pace; and episodes of decompensation.”
 7   § 416.920a(b)(2), (c)(3)-(4).   If the degree of impairment in
 8   these areas is “none” or “mild,” the impairment is “generally
 9   . . . not severe.”   § 416.920a(d)(1).   If it is “moderate,
10   marked, [or] extreme,” it is severe, and the ALJ “must then
11   determine if [the impairment] meets or is equivalent” to a
12   “listed mental disorder.”   § 416.920a(c)(4), (d)(2).   If it does
13   not meet or equal a listing, then the ALJ will continue with the
14   five-step evaluation process and assess the claimant’s RFC.
15   § 416.920a(d)(3).    The ALJ’s written decision “must incorporate
16   the pertinent findings and conclusions based on the technique
17   . . . [and] include a specific finding as to the degree of
18
19
          9
            Social Security regulations regarding the evaluation of
20   mental impairments were last amended effective March 27, 2017.
     When, as here, the ALJ’s decision is the final decision of the
21   Commissioner, the reviewing court generally applies the law in
22   effect at the time of the ALJ’s decision. See Lowry v. Astrue,
     474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
23   regulation in effect at time of ALJ’s decision despite subsequent
     amendment); Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647
24   (8th Cir. 2004) (“We apply the rules that were in effect at the
     time the Commissioner’s decision became final.”); Spencer v.
25   Colvin, No. 3:15-CV-05925-DWC, 2016 WL 7046848, at *9 n.4 (W.D.
26   Wash. Dec. 1, 2016) (“42 U.S.C. § 405 does not contain any
     express authorization from Congress allowing the Commissioner to
27   engage in retroactive rulemaking”). Accordingly, citations to 20
     C.F.R. § 416.920a are to the version in effect from June 13,
28   2011, to January 16, 2017.

                                       9
 1   limitation in each of the functional areas.”      § 416.920a(e)(4).
 2        In assessing a disability claim, an ALJ has a “duty to fully
 3   and fairly develop the record” and “assure that [a] claimant’s
 4   interests are considered.”     Garcia v. Comm’r of Soc. Sec., 768
 5   F.3d 925, 930 (9th Cir. 2014) (citation omitted); see also Howard
 6   ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003)
 7   (“In making a determination of disability, the ALJ must develop
 8   the record and interpret the medical evidence.”).      But it
 9   nonetheless remains the claimant’s burden to produce evidence in
10   support of her disability claim.       See Mayes v. Massanari, 276
11   F.3d 453, 459 (9th Cir. 2001) (as amended).      Moreover, the “ALJ’s
12   duty to develop the record further is triggered only when there
13   is ambiguous evidence or when the record is inadequate to allow
14   for proper evaluation of the evidence.”      McLeod v. Astrue, 640
15   F.3d 881, 885 (9th Cir. 2010) (as amended May 19, 2011) (citation
16   omitted); accord Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th
17   Cir. 2001).
18        A claimant’s RFC is “the most [she] can still do” despite
19   impairments and related symptoms that “may cause physical and
20   mental limitations” affecting “what [she] can do in a work
21   setting.”   § 416.945(a)(1).   A district court must uphold an
22   ALJ’s RFC assessment when the ALJ has applied the proper legal
23   standard and substantial evidence in the record as a whole
24   supports the decision.   Bayliss v. Barnhart, 427 F.3d 1211, 1217
25   (9th Cir. 2005).   The ALJ should consider all the medical
26   evidence in the record and “explain in [his] decision the weight
27   given to . . . [the] opinions from treating sources, nontreating
28   sources, and other nonexamining sources.”      § 416.945(e)(2)(ii).

                                       10
 1   “[T]he findings of a nontreating, nonexamining physician can
 2   amount to substantial evidence, so long as other evidence in the
 3   record supports those findings.”    Saelee v. Chater, 94 F.3d 520,
 4   522 (9th Cir. 1996) (per curiam) (as amended).   When a claimant
 5   alleges mental-health limitations, the ALJ should “first assess
 6   the nature and extent of [her] mental limitations and
 7   restrictions and then determine [her] residual functional
 8   capacity for work activity on a regular and continuing basis.”
 9   § 416.945(c); see also § 416.945(a)(1) (“We will assess your
10   residual functional capacity based on all the relevant evidence
11   in your case record.”); SSR 96-8p, 1996 WL 374184, at *2 (July 2,
12   1996) (RFC must be “based on all of the relevant evidence in the
13   case record”).
14        In making an RFC determination, the ALJ may consider the
15   limitations supported in the record and need not consider
16   properly rejected evidence or subjective complaints.    See
17   Bayliss, 427 F.3d at 1217 (upholding ALJ’s RFC determination
18   because “the ALJ took into account those limitations for which
19   there was record support that did not depend on [plaintiff’s]
20   subjective complaints”); Batson v. Comm’r of Soc. Sec. Admin.,
21   359 F.3d 1190, 1197 (9th Cir. 2004) (ALJ not required to
22   incorporate into RFC any findings from treating-physician
23   opinions that were “permissibly discounted”).
24
25
26
27
28

                                    11
 1             2.      Relevant background
 2                     a.   Mental-health treatment records
 3        The sole mental-health-related record from Plaintiff’s time
 4   in prison10 is a 2013 annual treatment report, which indicates
 5   that she had not received mental-health services for any serious
 6   conditions (see AR 317) and did not require an “[a]cute level of
 7   care” (id.).     After her release in 2014, she was referred for
 8   mental-health services “as a condition of her . . . probation
 9   requirements.”     (AR 323.)
10        At her initial assessment, in May 2014, Plaintiff reported
11   experiencing “extensive trauma” from “torture[]” and being “held
12   captive” in 1982, resulting in “PTSD” and “depressive symptoms”
13   that were “further exacerbat[ed]” by “domestic violence
14   relationships.”     (Id.)   She reported that lack of treatment
15   “resulted in increased symptoms and detrimental impact on
16   functioning.”     (Id.)   She was apparently taking Zoloft11 (the
17   record doesn’t indicate when it was first prescribed), and it was
18   “[e]ffective.”    (AR 324.)    The assessor, whose name and
19   speciality are not legible, found her to be “[w]ell [g]roomed”
20   and “[c]alm,” with “[u]nimpaired” speech, intellectual
21   functioning, memory, and thought processes and “[i]ntact”
22   concentration and judgment.      (AR 326.)   But Plaintiff had a
23
24        10
            Plaintiff reported that her “[a]rrest history began in
     1993” and that she had had “[five] incidences of incarceration.”
25
     (AR 325.)
26        11
            Zoloft treats depression, panic attacks, and social
27   anxiety disorder. See Zoloft, WebMD, https://www.webmd.com/
     drugs/2/drug-35-8095/zoloft-oral/sertraline-oral/details (last
28   visited Feb. 14, 2019).

                                        12
 1   “[c]onstricted,” “[b]lunted,” and “[f]lat” affect, and she
 2   appeared “[a]nxious.”       (Id.)   She was diagnosed with
 3   “[p]osttraumatic [s]tress [d]isorder” and “[d]epressive
 4   [d]isorder.”     (AR 327.)
 5        On June 10, 2014, Plaintiff met with psychiatrist Heather
 6   Kurera for “initial medication support service” and “[s]upportive
 7   therapy.”     (AR 435-37.)    She “denie[d] current feelings of
 8   depression” and anxiety but reported experiencing “[p]anic” a few
 9   times a month and often feeling like “she [was] being followed,
10   watched.”     (AR 435.)    She told the doctor that she had been
11   “assigned to [a mental health] ward” in prison “because she was
12   on meds.”12    (Id.)   She “report[ed] no interest in working at
13   this time – worrie[d] she would steal and [said] ‘I can’t work
14   with the public.’”     (AR 437.)    Dr. Kurera observed that she had a
15   “depressed, anxious” mood but demonstrated “linear, logical and
16   goal directed” thought processes and “fair” insight, “with intact
17   judgment.”     (AR 436.)    Plaintiff’s reported “paranoia” was “more
18   of a generalized sense of not being safe and not being able to
19   trust others . . . no other evidence of a thought [disorder.]”
20   (AR 437.)     She increased Plaintiff’s Zoloft dosage “to target
21   PTSD and depression” and prescribed trazodone13 “for sleep.”
22   (Id.)
23        That same day, Dr. Kurera filled out a report to assist in
24
          12
               The record does not show where Plaintiff was housed in
25
     prison.
26        13
            Trazodone treats depression and may decrease related
27   insomnia. See Trazodone HCL, WebMD, https://www.webmd.com/drugs/
     2/drug-11188-89/trazodone-oral/trazodone-oral/details (last
28   visited Feb. 14, 2019).

                                          13
 1   Plaintiff’s transition to services in San Bernardino County,
 2   where she had evidently moved.      (AR 328.)    She marked that
 3   Plaintiff had a “[t]emporary disability” that would last one
 4   year, until June 10, 2015.      (Id.)   An “adequate trial of
 5   treatment” was needed “before determining permanence.”        (Id.)
 6   She could not perform any type of work in the interim.       (Id.)
 7        Plaintiff was “discharged” from her probation-mandated
 8   treatment program in June 2014 after moving to a different
 9   county.    (AR 439; see also generally AR 438-41.)      The discharge
10   summary states that she “received weekly mental health services14
11   [and] was very engaged and cooperative throughout her time in
12   treatment.”    (AR 439.)    In just over a month, she had “made
13   moderate progress towards decreasing PTSD symptoms,” and she “was
14   stable at discharge.”      (AR 438, 440.)
15        In November 2014, Plaintiff was assessed for treatment in
16   San Bernardino County.      (AR 473-76.)    After the initial intake
17   appointment (see id.), psychiatrist Sushma Sachdev-Wali provided
18   medication management (see AR 478-80, 482-500).        Dr. Sachdev-
19   Wali’s notes, which span November 2014 to April 2015, are brief
20   and largely illegible, but they clearly refer to several
21   medications, including Zoloft, Abilify,15 and Xanax.16      (See,
22
          14
23          The record does not include notes from these
     appointments. (See AR 442 (letter indicating that only initial
24   medication support service and discharge summary were provided).)
25        15
            Abilify is an antipsychotic that treats mood disorders.
26   See Abilify, WebMD, https://www.webmd.com/drugs/2/drug-64439/
     abilify-oral/details (last visited Feb. 14, 2019).
27
          16
               Xanax treats anxiety and panic disorders.     See Xanax,
28                                                            (continued...)

                                        14
 1   e.g., AR 482.)17     In January 2015, the doctor “[re]ferred
 2   [Plaintiff] for [c]ounseling” (AR 479), but the record doesn’t
 3   indicate that Plaintiff received such counseling.     At the July
 4   2016 hearing, she testified that she was on a wait list for
 5   counseling.   (AR 48.)
 6                   b.     State-agency reviewing-physician records
 7        Psychiatrist Dan Funkenstein reviewed Plaintiff’s mental-
 8   health records in July 2014 and opined that she had the ability
 9   to do nonpublic, simple, repetitive tasks (abbreviated in the
10   record as “NP/SRT”).     (AR 76, 78, 81-82.)   He found that she was
11   “[n]ot significantly limited” in her “ability to remember
12   locations and work-like procedures,” “understand and remember
13   very short and simple instructions,” “carry out very short and
14   simple instructions,” “work in coordination with or in proximity
15   to others without being distracted,” “make simple work-related
16   decisions,” “ask simple questions,” “maintain socially
17   appropriate behavior,” “take appropriate precautions,” “use
18   public transportation,” or “set realistic goals or make plans
19   independently of others.”     (AR 81-82.)   But she was “moderately
20   limited” in her “ability to understand and remember detailed
21   instructions,” “carry out detailed instructions,” “maintain
22   attention and concentration for extended periods,” “perform
23
24        16
            (...continued)
     WebMD, https://www.webmd.com/drugs/2/drug-9824/xanax-oral/details
25
     (last visited Feb. 14, 2019).
26        17
             Dr. Sachdev-Wali’s notes indicate that Plaintiff
27   reported she had received inpatient psychiatric treatment in 1997
     for an unspecified reason. (AR 478.) The AR does not contain
28   any record of that hospitalization, however.

                                        15
 1   activities within a schedule,” “sustain an ordinary routine
 2   without special supervision,” “complete a normal workday,”
 3   “interact appropriately with the general public,” “get along with
 4   coworkers,” and “respond appropriately to changes in the work
 5   setting.”    (Id.)      In support of his findings, he cited
 6   Plaintiff’s medical records and a “prior [consulting evaluation]”
 7   that was “not severe.”        (See AR 76, 78, 82.)   On reconsideration,
 8   psychiatrist H. Amado affirmed his findings.         (See AR 93, 95, 98-
 9   100.)
10               3.     Analysis
11                      a.     Mental-impairment evaluation
12        Plaintiff argues that the ALJ did not apply the “special
13   techniques,” citing the evaluation process codified in
14   § 416.920a.      (J. Stip. at 9.)   She does not develop that
15   argument, however, and in fact the ALJ went through each of the
16   required steps to evaluate her mental impairment.        (See generally
17   AR 18-21.)    Considering all the relevant evidence, the ALJ found
18   that Plaintiff had “severe” bipolar affective disorder.         (AR 18.)
19   He noted that she had “mild restriction” in activities of daily
20   living and “moderate difficulties” in “social functioning” and
21   “concentration, persistence[, and] pace.”       (AR 20.)   She had had
22   “no episodes of decompensation . . . [or] psychiatric
23   hospitalizations.”       (Id.)   By rating and assessing Plaintiff’s
24   limitations in each of the four functional areas, the ALJ met the
25   requirements set forth in § 416.920a.       See Hoopai v. Astrue, 499
26   F.3d 1071, 1078 (finding that “[t]he ALJ clearly met [the
27   regulatory] requirement by rating and assessing [the claimant’s]
28   limitations in each of the[] functional areas” and “was not

                                          16
 1   required to make any more specific findings of the claimant’s
 2   functional limitations”).   After concluding that her “mental
 3   impairments, considered singly and in combination,” did not meet
 4   a listing (AR 19-21), he went on to assess her RFC (AR 21).        As
 5   Defendant notes, “[t]he ALJ clearly applied the ‘special
 6   technique’ as required by the regulations,” and “Plaintiff does
 7   not bring any challenge to these specific findings.”     (J. Stip.
 8   at 14.)18
 9        Without a more specific allegation of what the ALJ allegedly
10   did wrong, Plaintiff’s claim concerning the special technique
11   fails.    See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
12   1161 n.2 (9th Cir. 2008).
13                    b.   Duty to develop the record
14        Plaintiff argues that certain records are missing, including
15   psychiatric records from the California Department of Corrections
16   and Rehabilitation, weekly therapy records, and other unspecified
17   treatment records.    (See J. Stip. at 10, 12.)    She implies that
18   the record was thus insufficient, triggering the ALJ’s duty to
19   develop it.   (See id. at 10-11.)     She also contends that her
20   “long history of mental illness” “heightened” the ALJ’s duty to
21   develop the record, citing Higbee v. Sullivan, 975 F.2d 558, 562
22   (9th Cir. 1992) (per curiam), even though she was represented by
23   counsel throughout the proceedings.     (See J. Stip. at 10.)
24        As an initial matter and as argued by Defendant (see id. at
25
          18
26          In her reply, Plaintiff seems to suggest that the ALJ
     “base[d] his opinion on factually incorrect evidence.” (J. Stip.
27   at 19.) She does not specify which evidence was factually
     incorrect, and no such factual inaccuracies are apparent to the
28   Court.

                                      17
 1   14-16), not only did Plaintiff fail to raise this issue during
 2   the administrative proceedings (see generally AR 32-69 (hearing
 3   transcript), 171-72 (request for review of ALJ decision)), but
 4   her attorney affirmatively represented that the record was
 5   complete (see AR 34).   Accordingly, she likely waived the right
 6   to make this claim in federal court.     See Meanel v. Apfel, 172
 7   F.3d 1111, 1115 (9th Cir. 1999) (as amended) (reviewing court
 8   need not address issues not raised before ALJ or Appeals Council
 9   unless manifest injustice would result); Shaibi v. Berryhill, 883
10   F.3d 1102, 1109 (9th Cir. 2017) (as amended Feb. 28, 2018)
11   (upholding and applying Meanel after Sims v. Apfel, 530 U.S. 103
12   (2000)); see also Phillips v. Colvin, 593 F. App’x 683, 684 (9th
13   Cir. 2015) (“This issue was waived by [claimant]’s failure to
14   raise it at the administrative level when he was represented by
15   counsel, and [claimant] has not demonstrated manifest injustice
16   excusing the failure.”).
17        Even if Plaintiff could properly raise an argument about
18   missing records, it would likely fail.    She, not the ALJ, was
19   required to produce evidence to support her disability claim.
20   See Mayes, 276 F.3d at 459; Meanel, 172 F.3d at 1115.    The record
21   here included opinions from state-agency reviewing psychological
22   consultants and notes from Plaintiff’s treating psychiatrists and
23   mental-health providers.   (See generally AR 78-82, 95-100, 323-
24   28, 435-38, 473-500.)   Counter to her claim, all medical records
25   from May 2013 to “[p]resent” were requested from the California
26   Department of Corrections and Rehabilitation.    (See AR 320.)    And
27   the only mental-health record provided by the CDCR indicated that
28

                                     18
 1   Plaintiff did not require mental-health services.19   (See AR 317-
 2   18.)    Furthermore, the ALJ asked her attorney at the hearing
 3   whether any records were missing, and the attorney confirmed that
 4   the record was “pretty complete” and that “we have everything
 5   . . . that’s out there.”    (AR 34, 67.)
 6          Higbee recognizes that an ALJ’s duty to develop the record
 7   is heightened when a claimant is unrepresented or when she
 8   previously was eligible for benefits based on mental illness; it
 9   does not help Plaintiff’s case.    See 975 F.2d at 561-62
10   (collecting cases).    Plaintiff was represented by counsel
11   throughout her administrative hearings and continues to be
12   represented.    She also has never been found eligible for benefits
13   based on mental illness.    (Cf. AR 35 (ALJ noting that in 2012,
14   another ALJ dismissed disability claim), 74-75 (stating that in
15   2011, consulting internist determined that she could do medium
16   work, consulting psychiatrist found “[n]o limitations,” and claim
17   “was dismissed” after ALJ hearing), 194 (“Chavez . . . screening
18   guide” indicating previous claim was not “final” decision).)
19   Therefore, Higbee is not instructive.
20          Plaintiff is correct that the record does not include
21   evidence of the weekly unspecified “therapy” sessions she
22
23
            19
            The prison records were not actually needed, in any case.
24   The ALJ found and Plaintiff does not contest that the alleged
     onset date was May 16, 2014, which was apparently after her
25   release from prison. Plaintiff asserts that she was housed in a
26   mental-health ward at some point while in prison (see J. Stip. at
     10), but given that her incarcerations apparently spanned 20
27   years (see AR 325) and that her most recent prison record said
     she didn’t need mental-health services (see AR 317-18), that
28   information by itself is not helpful.

                                       19
 1   apparently attended.    (See J. Stip. at 10; see also AR 212, 225.)
 2   But, as Defendant points out, she had the burden of producing
 3   those records in the first place or raising the issue earlier.
 4   See Mayes, 276 F.3d at 459; (see also J. Stip. at 14-15).      And
 5   she still has not pointed to any additional records that the ALJ
 6   should have considered or provided the name of the therapist she
 7   allegedly saw every week (see generally id. at 10-11).
 8        In any event, the ALJ properly discounted the severity of
 9   Plaintiff’s alleged mental-health limitations in part because she
10   did not “require extensive counseling.”   (AR 23.)   Even if
11   Plaintiff was attending weekly sessions, that was not
12   inconsistent with the ALJ’s reasoning.    Those sessions apparently
13   lasted for only a month (see AR 212, 225 (function reports dated
14   June 2014, during month she attended Prototypes clinic,
15   describing weekly therapy sessions), 438-40 (discharge summary
16   from Prototypes clinic dated June 2014, describing one month of
17   treatment)), after which she was on a wait list for counseling
18   from her new provider (see AR 48, 479).    Moreover, as explained
19   in Section V.B.2, Plaintiff testified that her depression,
20   anxiety, and mood swings were controlled just with medication.
21        Thus, the ALJ did not err in not developing the record
22   further, but even if he did, Plaintiff waived her right to make
23   the claim by agreeing that the record was complete.    See Meanel,
24   172 F.3d at 1115.
25                  c.      Plaintiff’s RFC
26        Accounting for Plaintiff’s mental limitations, the ALJ
27   limited her “to work involving simple repetitive tasks[,] no more
28   than occasional contact with co-workers, and no contact with the

                                       20
 1   general public.”   (AR 21.)   He considered Plaintiff’s statements
 2   (AR 21-22), treatment history (AR 23), and daily activities (id.)
 3   as well as opinions from medical sources (AR 23-24).    Plaintiff
 4   argues that his analysis did not address her “ability to
 5   understand, to carry out and remember instructions, to respond
 6   appropriately to supervision, coworkers, and customary work
 7   pressures in a work setting” (J. Stip. at 11), but the ALJ
 8   explicitly referred to each of these concerns in his decision
 9   (see AR 20-24 (limiting her to simple, repetitive work,
10   occasional contact with coworkers, and no contact with public)).
11        Plaintiff claims that “[c]onsultative [e]xaminer Amado, MD”
12   found that she had “difficulty carrying out short and simple
13   instructions, detailed instructions” and was unable “to maintain
14   attention and concentration for an extended period of time or to
15   sustain ordinary routine without special supervision.”     (J. Stip.
16   at 11.)   But as Defendant notes, that “mischaracterizes” the
17   record.   (Id. at 16.)   Dr. Amado (who reviewed some of
18   Plaintiff’s files but did not examine her) actually found that
19   Plaintiff was “[n]ot significantly limited” in her ability to
20   “understand,” “remember,” or “carry out very short and simple
21   instructions” and only “moderately limited” in her ability to do
22   the same for “detailed instructions.”    (AR 98-99.)   And Dr. Amado
23   determined that she was “[m]oderately limited” in her “ability to
24   maintain attention and concentration for extended periods” and
25   “sustain an ordinary routine without special supervision” but not
26   unable to do so.   (AR 98.)   In any event, the ALJ addressed
27   Plaintiff’s mental impairments by limiting her to simple,
28   repetitive work, occasional contact with coworkers, and no

                                      21
 1   contact with the public.   (AR 21.)    See Stubbs-Danielson v.
 2   Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008).
 3        Plaintiff also suggests that the ALJ failed to address
 4   limitations noted by her son (J. Stip. at 11), but again, that
 5   misstates the record.   The ALJ considered the function reports
 6   filled out by Plaintiff and her son (see AR 208-29) and
 7   determined that although they “show deficits in some activities,”
 8   they also “show [that she] is still able to handle her personal
 9   hygiene, . . . get out of her home, [and] . . . interact with
10   others without difficulties or problems” (AR 23).      Therefore, the
11   ALJ properly accounted for her son’s statements.    See Bruce v.
12   Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009); see also Robbins,
13   466 F.3d at 885 (“[T]he ALJ is required to account for all lay
14   witness testimony in the discussion of his or her findings.”
15   (citation omitted)).
16        B.    The ALJ Properly Assessed Dr. Kurera’s Opinion
17        Plaintiff argues that the ALJ should have given “great
18   weight” to Dr. Kurera’s “evaluation” and claims that the “record
19   contradicts the ALJ’s finding.”    (J. Stip. at 12.)   As explained
20   below, the ALJ properly found that Dr. Kurera’s opinion merited
21   “little weight” (AR 24), and remand is not necessary.
22              1.   Applicable law
23        Three types of physicians may offer opinions in Social
24   Security cases: those who directly treated the plaintiff, those
25   who examined but did not treat the plaintiff, and those who did
26   neither.   See Lester, 81 F.3d at 830.    A treating physician’s
27   opinion is generally entitled to more weight than an examining
28   physician’s, and an examining physician’s opinion is generally

                                       22
 1   entitled to more weight than a nonexamining physician’s.    Id.;
 2   see § 416.927.20
 3        The ALJ may disregard a physician’s opinion regardless of
 4   whether it is contradicted.   Magallanes v. Bowen, 881 F.2d 747,
 5   751 (9th Cir. 1989); see also Carmickle, 533 F.3d at 1164.      When
 6   a doctor’s opinion is not contradicted by other medical-opinion
 7   evidence, however, it may be rejected only for a “clear and
 8   convincing” reason.   Magallanes, 881 F.2d at 751; Carmickle, 533
 9   F.3d at 1164 (citing Lester, 81 F.3d at 830-31).   When it is
10   contradicted, the ALJ need provide only a “specific and
11   legitimate” reason for discounting it.   Carmickle, 533 F.3d at
12   1164 (citing Lester, 81 F.3d at 830-31).   The weight given a
13   doctor’s opinion, moreover, depends on whether it is consistent
14   with the record and accompanied by adequate explanation, among
15   other things.   See § 416.927(c), (e); see also Orn v. Astrue, 495
16   F.3d 625, 631 (9th Cir. 2007) (factors in assessing physician’s
17   opinion include length of treatment relationship, frequency of
18   examination, and nature and extent of treatment relationship).
19        Furthermore, “[t]he ALJ need not accept the opinion of any
20   physician . . . if that opinion is brief, conclusory, and
21   inadequately supported by clinical findings.”   Thomas v.
22   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (citation omitted);
23   accord Batson, 359 F.3d at 1195; see also McLeod, 640 F.3d at
24   884-85 (finding that treating physician’s opinion “is not binding
25
          20
26          Social Security regulations regarding the evaluation of
     opinion evidence were amended effective March 27, 2017. See
27   § 416.927. For the reasons stated supra in note 9, citations to
     § 416.927 are to the version in effect from August 24, 2012, to
28   March 26, 2017.

                                     23
 1   on an ALJ with respect to the existence of an impairment or the
 2   ultimate determination of disability” (citation omitted)).   An
 3   ALJ need not recite “magic words” to reject a physician’s opinion
 4   or a portion of it; the court may draw “specific and legitimate
 5   inferences” from the ALJ’s opinion.   Magallanes, 881 F.2d at 755.
 6             2.   Analysis
 7        The ALJ gave Dr. Kurera’s opinion “little weight” because it
 8   was based on only two visits with Plaintiff,21 did not accord
 9   with her “conservative treatment,” and was not supported by the
10   medical records.   (AR 24.)
11        Inconsistency with the medical evidence, including a
12   doctor’s own treatment notes, is a specific and legitimate reason
13   to discount a treating physician’s opinion.   See Tommasetti v.
14   Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); Connett v. Barnhart,
15   340 F.3d 871, 875 (9th Cir. 2003) (physician’s opinion properly
16   rejected when his own treatment notes “provide[d] no basis for
17   functional restrictions he opined should be imposed on
18   [plaintiff]”); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.
19   2001) (ALJ permissibly rejected physician’s opinion when it was
20   “implausible” and “not supported by any findings by any doctor,”
21   including herself).   Dr. Kurera’s treatment notes did not explain
22   why a year-long trial period was necessary to determine permanent
23   disability, nor did they include evidence for temporary
24
          21
            In fact, Plaintiff apparently met with Dr. Kurera only
25   once, in June 2014. The May 2014 initial assessment cited by the
26   ALJ (AR 24) was performed by someone else at the clinic (see AR
     327 (initial assessment bearing signatures other than Dr.
27   Kurera’s)). Further, Dr. Kurera’s one session with Plaintiff was
     conducted “telementally,” apparently by computer or phone. (See
28   AR 437.)

                                     24
 1   disability.     (See AR 328, 435-37.)   At their sole appointment,
 2   she recorded Plaintiff’s self-reported history and found that she
 3   had “linear, logical and goal-directed” thought processes; “fair”
 4   insight; and “intact judgment.”    (AR 435-37.)   Though she
 5   observed that Plaintiff had a “depressed, anxious” mood (AR 436),
 6   Plaintiff denied feeling depressed or anxious (AR 435).
 7   Moreover, the initial assessment at the clinic cited by the ALJ
 8   (AR 24), performed a few weeks before by someone other than Dr.
 9   Kurera, found her “[n]ormal,” “[u]nimpaired,” or “[i]ntact” in
10   every way except that she had “[c]urrent lack of
11   pleasure/hopelessness,” was “[i]solated” and “[w]ithdrawn,” and
12   had a “[c]onstricted,” “[b]lunted,” and “[f]lat” affect.       (AR
13   326.)     She had no “thought process disturbances,” and her memory
14   and intellectual functioning were “[u]nimpaired.”     (Id.)
15        Furthermore, Dr. Kurera evaluated Plaintiff only once before
16   opining that she would be “temporarily disabled from June 10,
17   2014 through June 10, 2015.”    (AR 24 (citing AR 328).)    The
18   limited nature of her treating relationship with Plaintiff
19   entitled the ALJ to give her opinion less weight.     See
20   § 416.927(c); see also Orn, 495 F.3d at 631.
21           Shortly after Dr. Kurera provided her opinion, Plaintiff
22   moved and switched treatment providers.     As the ALJ noted,
23   “records from the new provider show the claimant only required
24   medication visits and minimal, if any, counseling.”     (AR 24; see
25   also generally AR 473-500.)     Plaintiff testified that she was on
26   a wait list for counseling (AR 48), but she apparently was stable
27   on her medication regimen.    She testified that her medications
28   “balance[d] out” her depression, rendering it “okay . . . to

                                       25
 1   where I don’t have . . . anxiety and depression.”     (AR 48.)
 2   Similarly, she testified that she experienced “mood swings” only
 3   “[i]f I miss my medicine.”   (AR 56.)
 4        Plaintiff argues that her treatment was “not limited to
 5   medication” (J. Stip. at 13), but the record shows that it was
 6   (see generally AR 473-500 (no evidence of counseling from Nov.
 7   2014 on)).   Plaintiff also argues that “Dr. Sachdev-Wali’s
 8   evaluation is consistent with Dr. Kurera’s assessment,” citing
 9   notes from the former’s “initial evaluation,” but that evaluation
10   was not done by Dr. Sachdev-Wali,22 and it consisted primarily of
11   Plaintiff’s self-reported symptoms, which the ALJ discounted (a
12   finding Plaintiff has not appealed).    (See J. Stip. at 12-13; see
13   also AR 473-74.)   Thus, the ALJ properly found that Dr. Kurera’s
14   opinion was undermined by the medical records.     (AR 24.)
15        Given the limited number of meetings, lack of supporting
16   medical evidence, and Plaintiff’s subsequent and apparently
17   successful medication-only treatment, the ALJ appropriately gave
18   Dr. Kurera’s opinion “little weight.”   (AR 24.)    See Orn, 495
19   F.3d at 631; Thomas, 278 F.3d at 957.
20        C.   The ALJ Properly Determined Plaintiff’s RFC
21        Plaintiff argues that the ALJ improperly found that she
22   could perform light work despite arthralgia and COPD.     (J. Stip.
23   at 19-21.)   For the reasons discussed below, the ALJ did not err
24   and remand is not warranted on this basis.
25
26
          22
27          The form was completed by “Jessica Villareal,” who added
     the letters MAMFTI to her signature, suggesting she was not a
28   medical doctor. (AR 476.)

                                     26
 1               1.   Relevant background
 2                    a.   Arthralgia treatment records
 3        Routine exams showed that Plaintiff had mostly normal range
 4   of motion and muscle strength.    (See, e.g., AR 352 (July 2014
 5   examination: “alignment of the major joints and spine is
 6   symmetrical”; no “signs of muscle atrophy”; “no swelling,
 7   effusions, temperature changes, tenderness or crepitus” on
 8   palpation; “no restriction or instability related to ligamentous
 9   laxity”; “[m]uscle strength testing is 5/5 in all major muscle
10   groups”), 506 (May 2016 examination yielding similar results).)
11   Despite her complaints of knee and back pain, x-rays done in 2014
12   revealed no or minimal issues.    (See AR 357 (“knees are
13   symmetric[,] . . . osseous structures and joint spaces are
14   intact[,] . . . no fractures or significant arthritic changes”),
15   358 (“[m]inimal scoliosis and degenerative changes are noted in
16   the spine”), 471 (“hips are symmetric[,] [n]o fractures or
17   arthritic changes are observed”).)     An MRI done of her left knee,
18   however, apparently revealed a torn meniscus.    (See AR 412
19   (orthopedist notes).)23    X-rays done in 2016 showed no changes to
20   her right knee24 (see AR 540) or spine (see AR 541-42).
21        In October 2014, Plaintiff saw orthopedist Jay Shah for
22   concerns about her left knee.    (AR 410-13.)   She told him that
23   her symptoms were “relieved by medication” like ibuprofen and
24
25        23
               The MRI does not appear to be in the record.
26        24
            The 2014 knee x-rays were bilateral. (See AR 357.)
27   Plaintiff’s complaints center on her left knee (see, e.g. AR 43),
     but the record doesn’t include diagnostic imaging for that knee
28   after 2014.

                                       27
 1   “exacerbated by prolonged standing and bending.”          (AR 410.)      He
 2   found no “effusion,” “excessive varus or valgus alignment,” or
 3   “patellofemoral crepitus or patellar instability.”          (AR 411.)
 4   She had “full extension against resistance without difficulty”;
 5   the patella “track[ed] well clinically”; and the patellofemoral
 6   joint was not tender.       (Id.)   All clinical testing was negative
 7   except for the “McMurray’s test when loading the medial
 8   compartments.”25    (Id.)    “The compression/rotation test [was]
 9   positive for a meniscal tear.”        (Id.)     Dr. Shah “[d]iscussed
10   conservative and surgical options,” and Plaintiff opted to try
11   conservative measures first.        (AR 412.)    He gave her injections
12   of lidocaine26 and Depo Medrol,27 which led to “improvement in
13   symptoms,” and he referred her to physical therapy.          (Id.)
14        In May 2015, Plaintiff saw a physician’s assistant and
15   reported “lower back pain ongoing for years.”          (AR 511.)   She
16   said that she was going to have a “torn left meniscus . . .
17   repaired” but that an orthopedist told her to do physical therapy
18   first.    (Id.)   She was not doing physical therapy, though,
19   because the provider she was referred to was too far away.            (Id.)
20
          25
21          A McMurray test detects internal tears in the knee joint.
     See Diagnosing Knee Injury with a McMurray Test, verywellhealth,
22   https://www.verywellhealth.com/mcmurray-test-2549599 (last
     updated June 9, 2017).
23
          26
            Lidocaine is an anesthetic. See lidocaine injection,
24   WebMD, https://www.medicinenet.com/lidocaine-injection/
     article.htm#why_is_lidocaine_injection_prescribed_to_patients?
25
     (last visited Feb. 14, 2019).
26        27
            Depo Medrol is an injectable form of methylprednisolone,
27   which treats inflamation. Methylprednisolone Injection,
     MedlinePlus, https://medlineplus.gov/druginfo/meds/a601157.html
28   (last updated May 15, 2016).

                                          28
 1   The physician’s assistant observed that Plaintiff’s gait was
 2   “normal” and her balance was “easy.”       (AR 512.)   He also found
 3   that the range of motion in her back was “normal” but “with pain
 4   on full rotation and flexion.”     (Id.)    She had a positive
 5   straight-leg-raise test at 30 degrees.28      (Id.)    He prescribed
 6   diclofenac.29   (AR 513.)
 7        In June 2015, Plaintiff apparently had a “left knee
 8   arthroscopy with partial medial menisectomy”30 scheduled.        (AR
 9   508; see also AR 510.)      Preoperative records are in the record,
10   but the actual procedure is not documented.31      (See AR 508-11.)
11   At the July 2016 hearing, Plaintiff testified that she still had
12   knee pain (AR 43) but did not use an assistive device for walking
13
14
          28
            A straight-leg-raise test checks the mechanical movement
15   of neurological tissues and their sensitivity to stress and
     compression when disc herniation is suspected. See Straight Leg
16   Raise Test, Physiopedia, https://www.physio-pedia.com/
17   Straight_Leg_Raise_Test (last visited Feb. 14, 2019). Pain when
     the leg is raised to between 30 and 70 degrees “is suggestive of
18   lumbar disc herniation.” Id.
          29
19          Diclofenac is an anti-inflammatory used to relieve pain
     and swelling caused by arthritis. See Diclofenac Sodium, WebMD,
20   https://www.webmd.com/drugs/2/drug-4284-4049/diclofenac-oral/
21   diclofenac-sodium-enteric-coated-tablet-oral/details (last
     visited Feb. 14, 2019).
22        30
            Arthroscopy is a minor surgical procedure used to
23   diagnose and treat knee problems. See Knee Arthroscopy,
     OrthoInfo, https://orthoinfo.aaos.org/en/treatment/
24   knee-arthroscopy/ (last updated Sept. 2016).
25        31
            The ALJ and Plaintiff’s attorney noticed that the surgery
26   report appeared to be missing, but the attorney confirmed that
     “[w]e have everything,” and the ALJ remarked, without objection,
27   that “even if we don’t have the left knee surgery, I don’t think
     I’m going to necessarily go out and necessarily say that we need
28   to get it.” (AR 67-68.)

                                        29
 1   (AR 57).
 2                   b.     COPD treatment records
 3        Plaintiff often complained about breathing troubles (see,
 4   e.g., AR 44, 203), and diagnostic imaging revealed some
 5   “scarring” and “[m]ild interstitial lung disease but no acute
 6   infiltrates” (AR 358; see also AR 335).     Her examinations often
 7   yielded normal or mild results.    (See, e.g., AR 332 (“[B]reath
 8   sounds are symmetric.    There are no wheezes or rales.   The
 9   expiratory phase is within normal limits.”), 333 (“no use of
10   accessory muscles for respiration”), 347 (respiration test
11   showing “[n]ormal” quality and rhythm), 348 (“lungs are clear to
12   percussion”), 452 (“mildly diminished breath sounds[,] . . .
13   wheeze on forced expiration[,] no rales”), 505 (“patient is
14   relaxed and breathes without effort”), 512 (“breathes without
15   effort . . . does not use the accessory muscles of respiration”),
16   528 (same).)
17        Plaintiff began seeing pulmonolgist Ahsan Qazi in September
18   2014.   (AR 452-63.)   At each of their appointments, she denied
19   chest pain and reported that her cough was “minimal occasional.”
20   (AR 452, 454, 457, 462.)    Dr. Qazi observed “mildly diminished
21   breath sounds” but no other issues.    (Id.)    To manage her
22   symptoms, he prescribed combinations of inhaler medications,
23
24
25
26
27
28

                                       30
 1   including Tudorza,32 Flovent,33 Xopenex,34 and Ventolin.35    (See AR
 2   453, 455, 458, 462-63.)
 3                  c.     State-agency physicians’ opinions
 4        Plaintiff complained to examining internist Aida Cruz on
 5   August 19, 2014, that she “had multiple joint pains mainly from
 6   the left knee.” (AR 329.)    The pain was “worse with walking,
 7   standing and sitting.”    (Id.)   She also had “left hip pain,”
 8   “left shoulder pain,” and “low back pain.”     (AR 329-30.)
 9        Dr. Cruz found that Plaintiff’s back had “normal” range of
10   motion and “no tenderness to palpation in the midline or
11   paraspinal areas.”    (AR 332.)   The straight-leg-raise test was
12   negative.   (Id.)    She got on and off the examining table without
13   difficulty.   (AR 331.)   Range of motion in her neck, shoulders,
14   elbows, wrists, hips, and ankles was all “normal,” and her gait
15
16        32
            Tudorza is an inhaler medication that controls and
17   prevents COPD symptoms. See Tudorza Pressair, WebMD, https://
     www.webmd.com/drugs/2/drug-162180/tudorza-pressair-inhalation/
18   details (last visited Feb. 14, 2019). It must be used regularly
     and does not provide immediate relief. See id.
19
          33
            Flovent is another inhaler medication that controls and
20   prevents COPD symptoms. See Flovent Aerosol, WebMD, https://
21   www.webmd.com/drugs/2/drug-13522/flovent-inhalation/details (last
     visited Feb. 14, 2019). It must be used regularly and does not
22   provide immediate relief. See id.
          34
23          Xopenex is an inhaler medication that provides quick
     relief from wheezing and shortness of breath. See Xopenex Vial
24   for Nebulizer, WebMD, https://www.webmd.com/drugs/2/drug-17125/
     xopenex-inhalation/details (last visited Feb. 14, 2019).
25
          35
26          Ventolin is an inhaler medication that provides quick
     relief from wheezing and shortness of breath. See Ventolin
27   Solution for Nebulization, WebMD, https://www.webmd.com/drugs/2/
     drug-7082-3008/ventolin-inhalation/albuterol-salbutamol-solution-
28   inhalation/details (last visited Feb. 14, 2019).

                                       31
 1   was also “normal.”    (AR 331-33.)       Her left knee had “limited
 2   range of motion” but no “effusion” or “mediolateral or
 3   anteroposterior instability.”    (AR 333.)       Plaintiff’s strength
 4   was “5/5 in all extremities,” and she had “[g]ood tone
 5   bilaterally, with good active motion.”         (Id.)   The doctor
 6   determined that Plaintiff could do medium work but should “avoid
 7   frequent kneeling, jumping and walking on uneven terrain due to
 8   the knee condition.”    (AR 334.)    She did not assess any
 9   restrictions based on Plaintiff’s back, hip, or shoulder
10   complaints.   (See generally id.)
11        As to Plaintiff’s COPD, Dr. Cruz obseved that she had
12   “symmetric” breath sounds, “no wheezes or rales,” and a “normal”
13   expiratory phase.    (AR 332.)   But because of her complaints and
14   other medical records (see AR 330), she recommended that
15   Plaintiff “avoid exposure to extreme temperatures, chemical
16   pollutants or any pulmonary irritants” (AR 334).
17        State reviewing-physician Joel Ross36 reviewed Plaintiff’s
18   records in September 2014 — before her surgery — and noted that
19   her left knee “exhibit[ed] limited [range of motion]” but her
20   “[g]ait and sensory and motor function were n[orma]l.”         (AR 76.)
21   Despite complaints of breathing troubles, her treating records
22   and consulting examination showed “clear breath sounds with no
23   rales or wheezing” and “no use of accessory muscles for
24   respiration.”   (Id.)   He concluded that the medical evidence
25
26        36
            Dr. Ross’s signature has a specialty code of 20,
27   indicating a neurology practice. (AR 85); Program Operations
     Manual System (POMS) DI 24501.004, U.S. Soc. Sec. Admin. (May 15,
28   2015), https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004.

                                         32
 1   affirmed the consulting examiner’s finding that Plaintiff could
 2   do medium work.    (See AR 84; see also AR 76, 83.)     On
 3   reconsideration in January 2015, state reviewing-physician G.
 4   Taylor-Holmes37 confirmed that Plaintiff was not disabled and
 5   could do medium, unskilled work.       (AR 101.)
 6             2.      Analysis
 7        The ALJ found that Plaintiff had severe impairments of
 8   arthralgia and COPD (AR 18) but that neither met or equaled a
 9   listing (AR 19).    He noted that the COPD caused “moderate
10   obstruction” and the arthralgia limited “her capacity to lift,
11   carry, sit, stand and walk.”    (AR 22.)     But her medical records
12   showed that “her motor strength [was mostly] normal,” and so he
13   determined that she was “capable of light work.”      (Id.)
14        Though Plaintiff frequently complained about trouble
15   breathing (see, e.g., AR 42, 47, 203), the ALJ found that her
16   “statements concerning the intensity, persistence and limiting
17   effects of [her] symptoms [were] not entirely consistent with the
18   medical evidence and other evidence in the record (AR 22), a
19   finding Plaintiff does not contest (see generally J. Stip.).
20   Indeed, the medical records show that Plaintiff’s respiration was
21   mostly normal.     (See, e.g., AR 332, 333, 348.)    Her treatment was
22   limited to prescriptions for inhalers, and as the ALJ noted (AR
23   23), she apparently never needed emergency treatment (see AR 330
24   (Plaintiff denying “episodes of respiratory failure”), 354
25
          37
26          Dr. Taylor-Holmes’s signature has a specialty code of 19,
     indicating an internal-medicine practice. (AR 103); Program
27   Operations Manual System (POMS) DI 24501.004, U.S. Soc. Sec.
     Admin. (May 15, 2015), https://secure.ssa.gov/apps10/poms.nsf/
28   lnx/0424501004.

                                       33
 1   (noting in July 2014 that Plaintiff had been using inhalers for
 2   two years and had not seen pulmonologist in that time)).    The
 3   pulmonologist whom she began seeing in September 2014 observed
 4   only “mild[]” symptoms.   (See, e.g. AR 452.)   Considering all the
 5   evidence in the record, the ALJ limited Plaintiff’s RFC to
 6   protect her from moderate or concentrated exposure to certain
 7   environmental conditions that could “cause a flare-up of her
 8   [COPD] symptoms.”   (AR 22.)
 9        Contrary to Plaintiff’s assertion that the ALJ failed to
10   “address[]” her “physical limitations in isolation” (J. Stip. at
11   20), he also limited her RFC to allow for only occasional
12   kneeling, jumping, or walking on uneven terrain, citing her
13   reported knee and back pain (AR 22).   He assessed those limits
14   even though the record, as he noted, did not support the alleged
15   severity of her symptoms.   (AR 23.)   Treatment records and x-rays
16   revealed “no joint degeneration” in her right knee and “only mild
17   findings” concerning her lower back.   (Id. (citing AR 540-42);
18   see also AR 357-58.)38
19        Plaintiff complains that Defendant’s discussion of Dr.
20   Cruz’s findings that support the RFC is a “post hoc argument[]”
21   “which the ALJ did not make.”   (J. Stip. at 20-21.)   But the ALJ
22   extensively discussed Dr. Cruz’s findings.   (See, e.g., AR 22-
23
24        38
            Plaintiff also complains that the ALJ did not take into
     account Dr. Cruz’s finding of limited grip strength in her left
25   hand. (J. Stip. at 20.) But the doctor noted that those
26   findings were “with poor effort.” (AR 331.) The ALJ was not
     required to incorporate any hand limitation into the RFC. See
27   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir.
     2003) (ALJ need not discuss “every piece of evidence” (citation
28   omitted)).

                                     34
 1   24.)    This argument is without merit.
 2          Because sufficient evidence supported the ALJ’s finding that
 3   Plaintiff could do modified light work, remand is not warranted.
 4   See Reddick, 157 F.3d at 720-21.
 5          D.   The ALJ Properly Evaluated the Combined Effects of
 6               Plaintiff’s Impairments
 7          Plaintiff argues that the ALJ failed to address her
 8   impairments in combination.    (J. Stip. at 21-22, 23.)   But as
 9   Defendant points out (see id. at 22), she does not specify how he
10   failed to do so, and her argument that “it might appear that
11   [she] could struggle with her lack of . . . breath[] and somehow
12   pull through[,] [b]ut in combination with her paranoia she does
13   not have the mental strength to prevail” (id. at 21-22) is not
14   supported by any medical evidence in the record.
15          The ALJ “considered all symptoms” when assessing Plaintiff’s
16   RFC (AR 21), noting that her “arthralgias” and “COPD” limited her
17   to light work with reduced exposure to certain environmental
18   conditions (AR 22).    He determined that her “alleged mood
19   disorder” and “alleged pain symptoms and breathing problems”
20   together caused “no more than a mild restriction in activities of
21   daily living” and “no more than moderate difficulties with regard
22   to concentration, persistence or pace” (AR 20), and he factored
23   these limitations into her RFC by restricting her to “simple
24   repetitive tasks” (AR 21; see also AR 22-23).     And as Defendant
25   suggests, the ALJ “arguably . . .     consider[ed] the combined
26   effect of her impairments in limiting her to light work, when
27   three physicians opined that she could perform medium work.”       (J.
28   Stip. at 22.)    Plaintiff claims that is post hoc rationalization

                                      35
 1   (id. at 23), but the ALJ himself stated that he was giving the
 2   medium-work opinions “partial weight” because they were
 3   “inconsistent with the record” (AR 24) and was limiting her RFC
 4   because of the “combined effects” of her impairments (AR 22).
 5   Indeed, when he listed her severe impairments, which included
 6   physical and mental ones, he specifically noted that they
 7   “combine[d] to cause more than a minimal limitation on the
 8   claimant’s ability to perform the basic work activities on a
 9   regular and continuous basis.”    (AR 18.)
10        Because the record shows that the ALJ properly considered
11   Plaintiff’s impairments in combination, remand is not warranted.
12        E.    The ALJ Properly Found at Step Five that Plaintiff
13              Could Do Alternative Work
14        Plaintiff argues that the Commissioner did not meet her
15   burden at step five of demonstrating that she could do the work
16   specified by the VE.    (J. Stip. at 23-25.)   But as discussed
17   below, the ALJ properly found that she could do the small-
18   products-assembler work, and remand is not necessary.
19              1.    Applicable law
20        At step five, the Commissioner has the burden of showing the
21   existence of work in the national economy that the claimant can
22   perform, taking into account her age, education, and vocational
23   background.     See Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir.
24   2001).    To meet this burden, the ALJ must “identify specific jobs
25   existing in substantial numbers in the national economy that
26   claimant can perform despite her identified limitations.”
27   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995).
28        When a VE provides evidence at step five about the

                                       36
 1   requirements of a job, the ALJ has an affirmative responsibility
 2   to ask about “any possible conflict” between that evidence and
 3   the DOT.   See SSR 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000);
 4   Massachi v. Astrue, 486 F.3d 1149, 1152-54 (9th Cir. 2007)
 5   (holding that application of SSR 00-4p is mandatory).   When such
 6   a conflict exists, the ALJ may accept VE testimony only if the
 7   record contains “persuasive evidence to support the deviation.”
 8   Pinto, 249 F.3d at 846 (citing Johnson, 60 F.3d at 1435); see
 9   also Tommasetti, 533 F.3d at 1042 (finding error when “ALJ did
10   not identify what aspect of the VE’s experience warranted
11   deviation from the DOT”).
12        An ALJ also has a responsibility to resolve “obvious or
13   apparent” conflicts between a VE’s testimony and the DOT.
14   Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016).     A
15   conflict is “obvious or apparent” when it is at odds with DOT job
16   requirements related to tasks that are “essential, integral, or
17   expected parts of a job.”   Id.   “[W]here the frequency or
18   necessity of a task is unlikely and unforeseeable,” the ALJ need
19   not “follow up with more specific questions.”   Id.
20              2.   Relevant background
21         At the start of the VE’s testimony, the ALJ asked her to
22   “let us know the difference” if she “g[a]ve an opinion which is
23   different from the DOT,” and she said she would.   (AR 62.)     The
24   ALJ then asked her to assume an individual of Plaintiff’s age,
25   education, and work background who was limited to “light” work;
26   “occasional kneeling, jumping and walking on uneven terrain”;
27   “simple repetitive tasks”; “no more than occasional contact with
28   coworkers and no contact with the general public.”    (AR 63-64.)

                                       37
 1   The individual also had to avoid “even moderate exposure to fume,
 2   odors, dust, gases and poor ventilation” and “concentrated
 3   exposure to extreme cold, extreme heat, wetness and humidity.”
 4   (AR 63.)39
 5        The VE testified that such a person could be an assembler of
 6   small products, DOT 706.684-022, 1991 WL 679050 (Jan. 1, 2016).
 7   (AR 63; see also AR 64.)         Plaintiff’s attorney questioned whether
 8   “the interaction with coworkers and the public[] would . . .
 9   eliminate a lot of the jobs,” and the VE confirmed that it would
10   but that work as a “table worker [or] bench hand assembler” would
11   still be doable.      (AR 66.)
12                3.    Analysis
13        Plaintiff argues that the ALJ erred at step five because the
14   “assembler of small parts” job “is generally performed on an
15   assembly line” and her RFC requires “limited contact with her co-
16   workers and no contact with the public.”          (J. Stip. at 23-24.)
17   She claims that the job lacks “a logical bridge” with her RFC.
18   (Id. at 24.)      Plaintiff also implies that the work does not meet
19   the limitations necessitated by her COPD.          (Id. at 23-24.)
20        The DOT listing for assembler of small products makes clear
21   that the environmental conditions Plaintiff complains would
22   affect her COPD “do[] not exist.”          DOT 706.684-022, 1991 WL
23   679050 (Jan. 1, 2016) (listing extreme cold or heat, “wet and/or
24   humid,” “toxic caustic chemicals,” and other environmental
25   conditions as “[n]ot [p]resent”).
26
          39
27          The ALJ presented the VE with a few different
     hypotheticals, but the RFC he determined included the limitations
28   in hypotheticals two and three, which are the ones noted.

                                           38
 1        And the listing rates working with people (including
 2   “[t]aking [i]nstructions” and “[h]elping”) as “[n]ot
 3   [s]ignificant” and “[t]alking” as “[n]ot [p]resent.”    Id.   The
 4   description states that such a worker “[f]requently works at
 5   bench as member of assembly group assembling one or two specific
 6   parts and passing unit to another worker.”   Id.   Plaintiff argues
 7   that this type of interaction with coworkers goes beyond her RFC
 8   (J. Stip. at 24, 25-26), but as Defendant points out, she “does
 9   not provide evidence that working on an assembly line involves
10   more than occasional interaction with co-workers,” only
11   “layperson conjecture” (id. at 25).    Moreover, Dr. Funkenstein,
12   whose opinion the ALJ gave “good” weight (AR 24), specifically
13   found that although Plaintiff was “[m]oderately limited” in her
14   ability to “get along with coworkers” (AR 82), she was “[n]ot
15   significantly limited” in “work[ing] in coordination with or in
16   proximity to others without being distracted by them” (AR 81).
17   Indeed, Plaintiff’s attorney asked the VE about the compatibility
18   of assembly work and limited contact with coworkers, and the VE
19   appears to have confirmed that the jobs she identified were
20   appropriate.   (AR 66.)
21        No “obvious or apparent” conflict therefore existed between
22   the DOT and the VE’s testimony.    Gutierrez, 844 F.3d at 808; cf.
23   Bayliss, 427 F.3d at 1218 (“A VE’s recognized expertise provides
24   the necessary foundation for his or her testimony.”);
25   § 416.960(b)(2) (“vocational expert . . . may offer expert
26   opinion testimony in response to a hypothetical question”); SSR
27   00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000) (SSA relies
28   “primarily on the DOT” at step five and may use VE “to resolve

                                       39
 1   complex vocational issues”).
 2         Thus, the ALJ properly found that Plaintiff could do
 3   alternative work and was not disabled.   (AR 25-26.)
 4   VI.   CONCLUSION
 5         Consistent with the foregoing and under sentence four of 42
 6   U.S.C. § 405(g),40 IT IS ORDERED that judgment be entered
 7   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 8   request for payment of benefits or remand, and DISMISSING this
 9   action with prejudice.
10
11   DATED: February 14, 2019       ______________________________
                                    JEAN ROSENBLUTH
12                                  U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
           40
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                     40
